DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments filed 11/17/2022 have been entered.  Claims 1-20 are pending.  Applicant amended claims 1, 9, and 17 in the 11/17/2022 amendments.  No claims were canceled.
The examiner notes that Applicant’s 11/17/2022 amendment does not address the following objections made to the specification in the 08/17/2022 office action and that such objections therefore remain unresolved:
In Paragraph 0032, line 27, “dialog tagging module 330” should read “dialog act tagging module 300”
In Paragraph 0066, line 5, “consists” should read “consists” (remove italics from the “o”)
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
On pages 8-10 of Applicant’s 11/17/2022 amendment, Applicant argues that the following limitations in amended claim 1 (and similarly claims 9 and 17) are not explicitly disclosed by SONG.

    PNG
    media_image1.png
    212
    601
    media_image1.png
    Greyscale

	The examiner respectfully disagrees as set forth with respect to the rejections to claims 1, 9, and 17 below under 35 U.S.C. 102 in view of SONG, as revised in view of Applicant’s amendments to the respective claims.

On page 9 of Applicant’s 11/17/2022 amendment, Applicant argues:

    PNG
    media_image2.png
    247
    597
    media_image2.png
    Greyscale

	The examiner respectfully disagrees.  SONG discloses using subword segmentation in addition to, and not instead of, masked language modeling.  As shown in Fig. 1, for the “I Like Machine Learning” input sequence used in both the student and teacher models, “like” and “machine” are masked for the teacher model and “machine” and “learning” are masked for the student model, as indicated by the horizontal shading.  Further, as explained in para. 0025, SONG provides an example of compressing a BERT student model, which remains a masked language model.
	In para. 0035, while SONG notes that the student and teacher vocabularies may tokenize words differently, such reference merely explains that the subword segmentation technique is in addition to the masked language modeling, such as the BERT masked language model.

On pages 9-10 of Applicant’s 11/17/2022 amendment, Applicant argues:

    PNG
    media_image3.png
    198
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    99
    600
    media_image4.png
    Greyscale

The examiner respectfully disagrees.  As shown in Fig. 1, the “I Like Machine Learning” input sequence is used for both the student and teacher models, where “like” and “machine” are masked for the teacher model and “machine” and “learning” are masked for the student model, as indicated by the horizontal shading.

On page 10 of Applicant’s 11/17/2022 amendment, Applicant argues:

    PNG
    media_image5.png
    327
    591
    media_image5.png
    Greyscale


	The examiner respectfully disagrees.  As explained in the 08/17/2022 office action on pages 4-5 with respect to claim 1, SONG at Fig. 4, step 410, computes a second loss function that can also include teacher loss and SONG further discloses that a loss metric can be a cross entropy loss.  (see paras. 0050, 0091).

On page 10 of Applicant’s 11/17/2022 amendment, Applicant argues:

    PNG
    media_image6.png
    80
    589
    media_image6.png
    Greyscale

	The examiner respectfully disagrees for the reasons set forth above with respect to claim 1 (and claims 9 and 17 that recite similar claim elements).

On page 11 of Applicant’s 11/17/2022 amendment, Applicant argues:

    PNG
    media_image7.png
    162
    599
    media_image7.png
    Greyscale

The examiner respectfully disagrees for the reasons set forth above with respect to claim 1 (and claims 9 and 17 that recite similar claim elements).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 8, the examiner suggests amending “randomly selecting” to read “randomly select[[ing]]”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (U.S. Patent Application Publication 2021/0224660 A1), hereinafter referenced as SONG.

Regarding Claim 1, SONG discloses:
A system (Fig. 2A, computing system 100, including computing devices 10, 50 depicted in Figs. 2B and 2C, respectively) for dialogue act tagging with pre-trained mask tokens (e.g., a language model that can perform tasks such as AI-based assistant Q&A, tokenization, part-of-speech tagging, and semantic role labeling; para. 0027) the system comprising: 
an input interface configured to receive (e.g., Fig. 2A, model trainer 160 receives training data 162 to train language models 120 and 140; para. 0065) an input of dialogue history (e.g., Fig. 2A, training data 162 and natural language input; paras. 0065, 0078) for training a language model for performing dialogue act tagging (e.g., a language model that can perform tasks such as AI-based assistant Q&A, tokenization, part-of-speech tagging, and semantic role labeling; para. 0027); 
a memory (e.g., Fig. 2A, memories 114, 134, 154, which may be a non-transitory computer readable medium; para. 0058) configured to store a teacher model and a student model corresponding to the language model (Fig. 1, teacher language model and student language model, and Fig. 2A, language models 120 and 140, para. 0060); 
a processor configured to (e.g., Fig. 2A, processors 112, 132, 152; para. 0058): 
randomly selecting (masked language modeling using random masking; para. 0034) a first set of tokens (Fig. 1, “like” and “machine” are identified for masking as indicated by horizontal shading for the teacher language model); and a second set of tokens (Fig. 1, “machine” and “learning” are identified for masking as indicated by horizontal shading for the student language model) from an input sequence obtained from the dialogue history (Fig. 1, “I like machine learning”, i.e., input sequence; para. 0037); 
generate a first training sequence (e.g., Fig. 3, step 304, a first sub-word version of the natural language training input, received at step 302; para. 0079) by replacing the first set of tokens from the input sequence with mask tokens (e.g., masked language modeling is used to mask words, phrases, and/or entities with tokens, such as WordPiece; paras. 0032-35, 0079; Fig. 1, “like” and “machine” are replaced with masked input words as indicated by horizontal shading for the teacher language model); 
generate a second training sequence (e.g., Fig. 4, step 404, a second sub-word version of the natural language training input, received at step 402; para. 0088) by replacing the second set of tokens from the same input sequence (e.g., masked language modeling is used to mask words, phrases, and/or entities with tokens; paras. 0032-35, 0088; Fig. 1, “machine” and “learning” are replaced with masked input words as indicated by horizontal shading for the student language model; Fig. 1, the “I like machine learning” input sequence is the same for both the teacher language model and student language model); 
input the first training sequence to the teacher model (Fig. 3, step 306, input the first sub-word version into the teacher model; para. 0080) and the second training sequence to the student model, (Fig. 4, step 406, input the second sub-word version into the student model; para. 0089) respectively; 
obtain a teacher output distribution from the teacher model (Fig. 3, step 308, teacher output is generated; para. 0081) and a student output distribution from the student model (Fig. 4, step 408, student output is generated; para. 0090); 
compute a disagreement loss metric based on the teacher output distribution as a soft target and the student output distribution; and (Fig. 4, step 410, second loss function includes student output and other loss terms such as teacher loss; para. 0091.  Loss functions may also include language modeling cross-entropy losses for the student and teacher models; para. 0050; the examiner notes that the broadest reasonable interpretation of  “disagreement loss metric based on the teacher output distribution as a soft target and the student output distribution” includes a cross-entry loss between the student and teacher output distributions as disclosed in para. 0045 of the instant specification)
train the student model by updating the student model based at least in part on the disagreement loss metric via backpropagation. (Fig. 4, step 412, student model parameters may be modified based on the second loss function; para. 0092; models 120 and 140 can be trained by model trainer 160 using backpropagation of loss functions, including cross entropy loss functions; paras. 0063-0064)

	Regarding Claim 2, SONG teaches the system according to Claim 1.  SONG further discloses:
wherein the first set of tokens are randomly selected according to a first probability (e.g., teacher model training sequence can be mixed with tokens by randomly selecting a probability hyperparameter; paras. 0037 and 0050), and 
the second set of tokens are randomly selected according to a second probability (e.g., student model training sequence can be mixed with tokens by randomly selecting a probability hyperparameter; paras. 0037 and 0050), and 
wherein the second probability is greater than the first probability (e.g., the probability hyperparameter for the student model is ramped to increase the ratio of tokens for the student vocabulary; page 9, claims 9 and 10).

Claim 9 is a method claim that corresponds to the claimed system of claim 1, including the method that the system in claim 1 carries out via a “processor configured to,” and is therefore rejected under the same grounds as claim 1 above.
Claim 10 is a method claim that corresponds to the claimed system of claim 2, including the method that the system in claim 2 carries out via a “processor configured to” (recited in claim 1, on which claim 2 depends), and is therefore rejected under the same grounds as claim 2, above.

Regarding Claim 17, SONG discloses:
A non-transitory processor-readable storage medium (e.g., Fig. 2A, memories 114, 134, 154, which may be a non-transitory computer readable medium; para. 0058) storing processor-executable instructions for dialogue act tagging with pre-trained mask tokens (e.g., perform tasks such as AI-based assistant Q&A, tokenization, part-of-speech tagging, and semantic role labeling; para. 0027), the instructions being executed by a processor to perform to (e.g., Fig. 2A, processors 112, 132, 152; para. 0058):
The remaining limitations in claim 17 correspond to the corresponds to the claimed system of claim 1 and is therefore rejected under the same grounds as claim 1 above.

Claim 18 depends on claim 17 and is directed to a non-transitory processor-readable storage medium that corresponds to the system of claim 2, and is therefore rejected under the same grounds as Claims 2 and 17, above.

Claim Rejections - 35 USC § 103

Claims 3, 4, 7, 11, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SONG in view of Devlin et al., "BERT: Pre-training of deep bidirectional transformers for language understanding," In Proceedings of the 2019 Conference of the North American Chapter of the Association for Computational Linguistics: Human Language Technologies, Vol. 1, 2019, pp. 4171-4186, hereinafter referenced as DEVLIN. (NPL in Applicant’s IDS submitted on 04/21/2021).

Regarding Claim 3, SONG teaches the system according to Claim 1.  SONG further teaches:
compute a masked language model (MLM) loss using the student output distribution (e.g., compute a masked language modeling cross-entropy loss for the student model; para. 0050), 
wherein the language model is pre-trained [with a same masked language model objective]; (the teacher language model can be pre-trained; para. 0080)
and update the student model based on the masked language model loss. (Fig. 4, step 412, student model parameters may be modified based on the second loss function; para. 0092)

However, SONG fails to explicitly teach: wherein the language model is pre-trained with a same masked language model objective; 

However, in a related field of endeavor (e.g., the BERT language model of DEVLIN, referenced in SONG at paras. 0002 and 0017), DEVLIN explicitly teaches: wherein the language model is pre-trained with a same masked language model objective; (BERT uses a “masked language model pre-training objective”; pp. 4171-72)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of DEVLIN to SONG.  DEVLIN pertains to the BERT language model specifically identified in SONG (at paras. 0002, 0017, 0020).  As such, applying the features of the BERT language model disclosed in DEVLIN to the system in SONG would have been predictable and straightforward to one of ordinary skill as of the effective filing date.  As disclosed in DEVLIN, one of ordinary skill would be motivated to pre-train the BERT model using the same masked language model pre-training objective to alleviate unidirectionality constraints and allow for the pre-training of a deep bidirectional transformer (DEVLIN at pp. 4171-72).  DEVLIN further explains that the BERT model can be fine-tuned by adding additional output layers so that BERT can be used to complete a wide range of tasks (DEVLIN at p. 4171, Abstract and p. 4175, Experiments).
	The examiner further notes that SONG furthers the flexibility of BERT by distilling a smaller student language model that can be used on mobile or edge devices and therefore furthers the ranges of tasks that BERT can be used to power (SONG, paras. 0017 and 0020).

Regarding Claim 4, SONG in view of DEVLIN teaches the system according to Claim 3.  SONG further teaches:
obtain [labeled] data from the input of dialogue history (Fig. 1, training data 162 can be natural language training inputs; para. 0065); and 
generate a third training sequence from the [labeled] dialogue data (e.g., Fig. 3, step 304, an additional sub-word version of the natural language training input, received at step 302; para. 0079; the process of Fig. 3 may be repeated iteratively for a number of natural language training examples; para. 0085); 
generate by the language model an output tagging distribution in response to the third training sequence; (Fig. 3, step 308, teacher output is generated, which may be an output for any training tasks; para. 0081; the teacher model may be trained to perform tasks such as AI-based assistant Q&A, part-of-speech tagging, and semantic role labeling; para. 0027) and 
generate a first supervised tagging loss based on the output tagging distribution and annotated labels from the [labeled] dialogue data. (Fig. 3, step 310, loss function associated with the teacher output; para. 0082; the loss function may include language modeling cross-entropy losses for the student and teacher models; para. 0050; the examiner notes that in para. 0039 of the instant specification, applicant provides a cross-entropy loss as an example of a loss calculated by the supervised tagging loss (STL) module 331)

DEVLIN further discloses:
obtain labeled dialogue data;
generate a third training sequence from the labeled dialogue data;
generate a first supervised tagging loss based on the output tagging distribution and annotated labels from the labeled dialogue data. (“the BERT model is first initialized with the pre-trained parameters, and all of the parameters are fine-tined using labeled data…”; p. 4173)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of DEVLIN to SONG.  DEVLIN pertains to the BERT language model specifically identified in SONG (at paras. 0002, 0017, 0020).  As such, applying the features of the BERT language model disclosed in DEVLIN to the system in SONG would have been predictable and straightforward to one of ordinary skill as of the effective filing date.  As disclosed in DEVLIN, one of ordinary skill would be motivated to fine-tune the BERT language model using labeled data because “[c]ompared to pre-training, fine-tuning is relatively inexpensive.” (DEVLIN at pp. 4173, 4175). DEVLIN further explains that the BERT model can be fine-tuned by adding additional output layers so that BERT can be used to complete a wide range of tasks (DEVLIN at p. 4171, Abstract and p. 4175, Experiments).
	The examiner further notes that SONG furthers the flexibility of BERT by distilling a smaller student language model that can be used on mobile or edge devices and therefore furthers the ranges of tasks that BERT can be used to power (SONG, paras. 0017 and 0020).

Regarding Claim 7, SONG teaches the system according to Claim 1.  However, SONG fails to explicitly teach:
generate the input sequence by concatenating a plurality of user utterances and a plurality of system responses from the dialogue history to form a dialogue representation and embedding the dialogue representation with a plurality of pre-defined tokens.

However, in a related field of endeavor (e.g., the BERT language model of DEVLIN, referenced in SONG at paras. 0002 and 0017), DEVLIN explicitly teaches:
generate the input sequence by concatenating a plurality of user utterances and a plurality of system responses from the dialogue history to form a dialogue representation (BERT uses an input representation of <Question, Answer>, e.g., user question and system response; p. 4174) and embedding the dialogue representation with a plurality of pre-defined tokens (BERT uses pre-defined tokens [CLS] and [SEP] and also uses WordPiece embeddings, e.g., sub-words; p. 4174).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of DEVLIN to SONG.  DEVLIN pertains to the BERT language model specifically identified in SONG (at paras. 0002, 0017, 0020).  As such, applying the features of the BERT language model disclosed in DEVLIN to the system in SONG would have been predictable and straightforward to one of ordinary skill as of the effective filing date.  As disclosed in DEVLIN, one of ordinary skill would be motivated to use the input/output representation of BERT so that BERT could “handle a variety of down-stream tasks.” (DEVLIN at p. 4174).  
The examiner further notes that SONG discloses using language models may be used for AI-based assistant tasks such as question answering.  (SONG, para. 0027).  Similarly, DEVLIN teaches that using a [CLS] token assists in classifying tasks and that using a [SEP] token differentiates the question (e.g., user utterance) and the answer (e.g., system response).  (DEVLIN at p. 4174).  

Claim 11 is a method claim that corresponds to the claimed system of claim 3, including the method that the system in claim 3 carries out via a “processor configured to” (recited in claim 1, on which claim 3 depends), and is therefore rejected under the same grounds as claim 3 above.
Claim 12 is a method claim that corresponds to the claimed system of claim 4, including the method that the system in claim 4 carries out via a “processor configured to” (recited in claim 1, on which claim 3 depends), and is therefore rejected under the same grounds as claim 4 above.
Claim 15 is a method claim that corresponds to the claimed system of claim 7, including the method that the system in claim 7 carries out via a “processor configured to” (recited in claim 1, on which claim 7 depends), and is therefore rejected under the same grounds as claim 7 above.
Claim 19 is directed to a non-transitory processor-readable storage medium that corresponds to the system of claim 7, and is therefore rejected under the same grounds as claim 7 above.

Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over SONG in view of DEVLIN and further in view of Sajjadi et al., "Regularization with stochastic transformations and perturbations for deep semi-supervised learning," Advances in neural information processing systems, 2019, pp. 1163-1171, hereinafter referenced as SAJJADI. (NPL from Applicant’s IDS submitted on 04/21/2021)

Regarding Claim 5, SONG in view of DEVLIN teaches the system according to Claim 4.  SONG further teaches:
generate a fourth training sequence (e.g., Fig. 3, step 304, an additional sub-word version of the natural language training input, received at step 302; para. 0079; the process of Fig. 3 may be repeated iteratively for a number of natural language training examples; para. 0085) by randomly replacing a third set of tokens from the third training sequence [according to a perturbation probability]; (e.g., teacher model training sequence can be mixed with tokens by randomly selecting a probability hyperparameter; paras. 0037 and 0050)
generate a second supervised tagging loss using the fourth training sequence as input to the language model; and (Fig. 3, step 310, loss function associated with the teacher output; para. 0082)
generate a masked tagging loss by taking an expectation of the second supervised tagging loss. (“Various loss functions can be used such as mean squared error, likelihood loss, cross entropy loss, hinge loss, and/or various other loss functions”; para. 0063.  Mean squared error represents the average squared difference between the expected and actual values).

	However, SONG in view of DEVLIN does not explicitly teach:
randomly replacing a third set of tokens from the third training sequence according to a perturbation probability;
generate a masked tagging loss by taking an expectation of the second supervised tagging loss.

	However, in a related field of endeavor (e.g., training models using machine learning) SAJJADI explicitly teaches:
randomly replacing a third set of tokens from the third training sequence according to a perturbation probability; (add perturbations to the training samples for a model, including randomized data augmentation; Abstract and p. 3)
generate a masked tagging loss by taking an expectation of the second supervised tagging loss. (proposed loss function (1) - 
    PNG
    media_image8.png
    92
    492
    media_image8.png
    Greyscale

where f is the function of the classifier’s prediction vector taking perturbation probabilities into account; p. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of SAJJADI to SONG and DEVLIN.  Each of SONG, DEVLIN, and SAJJADI pertain to training models for machine learning.  As such, applying the perturbations and randomized data augmentation disclosed in SAJJADI to the combination of SONG and DEVLIN would have been predictable and straightforward to one of ordinary skill as of the effective filing date.  Moreover, as disclosed in SAJJADI, one of ordinary skill would be motivated to use “[t]echniques such as randomized data augmentation … [to] provide better generalization and stability for classifiers that are trained using gradient descent” (SAJJADI at abstract, see also Sections 1 and 3 regarding use of gradient descent).  One of ordinary skill would be further motivated to add disturbances as disclosed in SAJJADI, such as randomized-dropout and pooling, to minimize the unsupervised loss function.  (SAJJADI at Sections 5 and 6).
The examiner notes that SONG similarly discloses using gradient descent techniques (SONG, para. 0063).

Regarding Claim 6, SONG in view of DEVLIN and SAJJADI teaches the system according to Claim 5.  SONG further teaches:
wherein the processor is further configured to update the language model based on any combination of the disagreement loss metric, the MLM loss, the first supervised tagging loss and the masked tagging loss. (Fig. 2A, model trainer 160 updates models 120 and 140 via backwards propagation errors determined via various loss models, including mean squared error, likelihood loss, cross entropy loss, hinge loss, and various other loss functions; para. 0063.  These loss models correspond to the claimed loss metrics as set forth above with respect to the grounds for claims 1, 3, 4, and 5 above).

Claim 13 is a method claim that corresponds to the claimed system of claim 5, including the method that the system in claim 5 carries out via a “processor configured to” (recited in claim 1, on which claim 5 depends) and is therefore rejected under the same grounds as claim 5 above.
Claim 14 is a method claim that corresponds to the claimed system of claim 6, including the method that the system in claim 6 carries out via a “processor configured to” (recited in claim 1, on which claim 6 depends) and is therefore rejected under the same grounds as claim 6 above.

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SONG in view of Chung et al. (U.S. Patent Application Publication No. 2019/0325308), hereinafter referenced as CHUNG.

Regarding Claim 8, SONG teaches the system according to Claim 1.  However, SONG does not explicitly teach:
wherein the language model is pre-trained with labeled dialogue data that belongs to a first domain, and 
wherein the input of dialogue history contains unlabeled dialogue data that belongs to a second domain.

	However, in a related field of endeavor (e.g., using teacher and student models for machine learning) CHUNG explicitly teaches:
wherein the language model is pre-trained (Fig. 1, training data sets 108a-d used to train teacher learning models 102a-d; para. 0034) with labeled dialogue data (e.g., labeled training data; para. 0020) that belongs to a first domain (e.g., German-language data or English-language data; para. 0047), and 
wherein the input of dialogue history contains unlabeled dialogue data (e.g., input 110 “Hello, how are you?”, that is subsequently processed by augmentation module 106 to add tags; para. 0047-48) that belongs to a second domain. (e.g., French-language data; para. 0048)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teachings of CHUNG to SONG.  CHUNG pertains to training student and teacher learning models for machine learning.  As such, applying the features of the student and teacher models disclosed in CHUNG to the system in SONG would have been predictable and straightforward to one of ordinary skill as of the effective filing date.  As disclosed in CHUNG, one of ordinary skill would be motivated to transfer knowledge between student and teacher models (CHUNG, para. 0045), which may include transferring knowledge to translate different languages (e.g., English into French or German).
Examiner further notes that SONG similarly discloses transferring knowledge between student and teacher models (SONG, paras. 0016, 0022, 0035).

Claim 16 is a method claim that corresponds to the claimed system of claim 8, including the method that the system in claim 8 carries out via a “processor configured to” (recited in claim 1, on which claim 8 depends), and is therefore rejected under the same grounds as claim 8 above.
Claim 20 is directed to a non-transitory processor-readable storage medium that corresponds to the system of claim 8, and is therefore rejected under the same grounds as claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210182662 A1 (Lai et al.) discloses, in Fig. 6, training a NN based NLP student model with a pre-trained NN based NLP teaching model based on masked and unmasked tokens of training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655